Title: To John Adams from John Jay, 7 May 1821
From: Jay, John
To: Adams, John


				
					Dear Sir
					Bedford—West Chester County—N York—7th. May. 1821—
				
				By the Mail, next to the one which brought me a Letter from Mr. Duane, I transmitted a copy of it to you in a Short Letter dated the 27th. of march. I had then no Time to be more particular, having recieved Letters which required answers without Delay.—I afterwards, vizt. on the 7th. of april, recieved your Letter of the 31st. of March, and should have answered it immediately, but the Expectation of soon receiving one from you respecting mr. Duane’s Letter, induced me to wait for its arrival, intending to answer both together. as that Expectation has not been realized, I am apprehensive that my Letter has not come to your Hands, or that some obstacle to your writing has occurred—I hope it is not Sickness...Lest my Letter should have miscarried. I shall subjoin another copy of Mr. Duane’s.—On considering Mr. Duane’s Letter, it appears to me that the Journals which he calls ours, cannot be exact copies of our official Letters to the Secretary for foreign affairs; for he mentions those Journals as being “very short indeed—” whereas our Letters were very far from being short. Hence I conclude that those Journals are composed of Extracts from our Letters, or are abridgments of them. How judiciously such Extracts have been selected and combined—or how correctly such abridgments have been made, are questions which derive some Importance from the Circumstance, that they are to be given to the Public as our Journals. I am therefore inclined to think it adviseable to request of him to give us Copies of them; that we may know what they are, and judge how far they correspond with the Tenor and Import of our Letters...I have not as yet replied to his Letter.—At the age to which you have arrived, I believe very few enjoy an equal Exemption from its usual Infirmities—Your Hand indeed is not now as formerly the hand of a ready writer; but you still retain a more than common Degree of general Health. In these Respects I have been less favored.—For twelve years past I have not had one well Day—an incurable obstruction in the Liver has gradually reduced me to an emaciated and feeble State; and severe attacks of Rheumatism frequently produce much acute Pain.—It rarely happens that the Maladies and Infirmities which generally accompany old age, will yield to medical Skill—but happily for us, Patience and Resignation are excellent Palliatives.—I perfectly concur with you in opinion, that the Sovereigns who are Parties to what they call the “Holy Alliance” have no Right to dictate to other nations—Sovereign Power however is seldom uniformly restrained or regulated by moral Considerations, and we have seen this observation verified in more than one Instance—It is honorable to Massachusetts that their political Parties have been so attentive to moderation, and Decorum—I wish the like Remark was equally applicable to those in this State. Certain of our Demagogues seem to regard Checks and Ballances as inconvenient obstacles; and there is Reason to fear that the kind of Constitution which it is said they prefer, will, if adopted and established, retard the Prosperity of the State.—My affection for my Country and Children prevents my regarding the course of political affairs with all that Indifference which would otherwise result from my approach to the Period, when I shall be removed far beyond their Reach and Influence—With the best wishes for the Continuance of your Health and Welfare / I am Dear Sir / your Friend & obt. Servt.
				
					John Jay—
				
				
					My Children are obliged by your kind Remembrance, and request me to present to you their respectful Compliments
				Copy of Mr. Duane’s Letter—“Philadelphia—16 March—1821—SirYour Letter of the 13th. Instant, which you did me the Honor to address to me, concerning some notes in the firth volume of the works of Franklin, I have duly received; and altho this is the thirtieth Day of my Confinement to Bed, and am in a consequent State of Debility, my Respect for you will not permit me to postpone to another Day a Reply.—On the immediate Subject to which they refer, it is scarcely to be presumed that I should have stated in so formal a manner as fact, that which I could not sustain. In truth Sir! I am in Possession of two Journals, very short indeed, but as authentic as any public Documents ever were. One of them is entitled as expressed, the Journal of John Jay Esqr., and the other of John Adams Esqr.—Having explicitly answered as to the principal point, I must observe, that the circumstance you urge, as having never given any thing like such a Journal to any person, does not disprove the Reality of such a Journal having an authentic and demonstrable Existence. And I feel so perfectly satisfied of the fact, that I could to a certainty satisfy yourself of the Authenticity of the Papers in my Possession.—I can give no other Description of the Papers, than has been already given; and if it were compatible with that sense of confidence, which when reposed in me I have never violated, I should be very happy to inform you whence they were derived. Should it even be necessary to shew the Source of their Derivation, which it is always in my Power to do, that Disclosure will be also the Proof of their Authenticity.—Entertaining towards you the most unfeigned respect, I have with some Inconvenience endeavoured to comply with your wishes—I am Sir / with great Respect
			Wm. DuaneJohn Jay EsqrI have made use of the Pen of one of my Daughters—my hand not being steady enough.”—